Citation Nr: 1820606	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1985 to July 1992.  His service included deployment to Southwest Asia from August 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2016 decision, the Board remanded the appeal for further development.

The appeal was last adjudicated in a March 2017 supplemental statement of the case.  The Veteran has since submitted additional pertinent treatment records, though many of them are duplicative of documents previously contained in the claims file and considered in the March 2017 decision.  The Veteran did submit a waiver of initial consideration by the agency of original jurisdiction (AOJ); therefore, remand for such consideration is not required.  See also38 U.S.C. § 7105(e) (providing for automatic waiver of initial AOJ consideration of new evidence when substantive appeal received by VA on or after February 2, 2013).  The Board notes that VA has also obtained updated VA treatment records since the March 2017 decision.  Remand for initial AOJ consideration of these records is not required because they are not pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine confirmed by radiographic imaging, which also shows disc protrusions at L3-L4, L4-L5, and L5-S1.

2.  The Veteran's current low back condition was not incurred in, and is not otherwise related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claim was satisfied by a letter dated in November 2012.  Neither the Veteran nor his representative has raised any issues with the duty to notify.

VA's duty to assist the Veteran has also been met.  Service treatment records and identified post-service medical records were obtained.  In a December 2016 decision, the Board remanded the appeal for further development, which included a VA examination to determine the nature and etiology of the Veteran's back disability.  The Veteran underwent this examination in January 2017.  The examiner reviewed the electronic claims file, VBMS, and private treatment records the Veteran had brought with him to the appointment.  The examiner interviewed the Veteran and conducted all required testing.  The examination and opinion are adequate because they described the Veteran's back disability in sufficient detail to allow for a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  There has been substantial compliance with the December 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2017 VA examiner provided a diagnosis of degenerative joint disease of the lumbar spine.  The Board also notes that the examiner identified the date of onset of degenerative joint disease of the lumbar spine as 1985-1992 - this is actually the Veteran's period of active service.  When the examination report is read as a whole, see Acevedo, 25 Vet. App. at 294, it is apparent that the examiner did not intend to suggest that this disability had onset during service.  This finding is supported by the medical opinion and rationale which clearly state that the current degenerative joint disease did not have onset in service and is not related to service.

On multiple occasions, the Veteran challenged the competency of the January 2017 VA examiner.  He asserted the examiner told him that this was not her area of expertise and that it was apparent she had no idea what she was doing.  He asserted that she did not care or have sympathy for veterans and that she told him she was not "feeling it" because it was a Saturday.  The Board notes that a medical examiner is presumed competent unless the issue is raised by the Veteran, at which point the burden is on the Veteran to provide clear evidence to the contrary.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Veteran's statements have raised this issue; however, he has not provided any clear evidence that the examiner was not competent.  Neither VA regulations nor internal VA medical procedures require a VA examination of the thoracolumbar spine to be conducted by a specialist.  See VA Adjudication Manual M21-1, III.iv.3.D.2.o ("where an examiner is basically competent, matters like specialty, Board certification, experience, and other related considerations will merely be considerations in determining the probative value of the examination or opinion").  Moreover, the examination report shows the examiner did review the claims file, interview the Veteran, conduct all required testing, and provide an adequate rationale for her opinion.  The Veteran has not met his burden.  The examiner is presumed competent, and the examination report will be used in this evaluation.

Accordingly, the examination report is adequate to decide the claim.  Remand is not required for a new examination.  Neither the Veteran nor the representative has raised any other issues with the duty to assist.

The Veteran seeks service connection for a low back disability.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

The Veteran has current diagnoses degenerative joint disease of the lumbar spine and sciatica of the right leg.  The degenerative changes are confirmed by radiographic imaging, which also characterizes their severity as mild.  A January 2012 MRI report also shows disc protrusion at L3-L4, L4-L5, and L5-S1.

The Veteran asserts that his current back problems are associated with the duties he performed during active service.  Specifically, he highlights his military occupational specialty (MOS) of truck driver and states that part of his job required getting in and out of vehicles, heavy lifting, and bending to load and unload the trucks.  He states that all the complaints he currently has also occurred during military service.

The Veteran's DD Form 214 shows an MOS of motor transport.  His personnel records also show assignments as a heavy truck driver.  Regarding the assertion that his duties required getting in and out of vehicles, heavy lifting, and bending to load and unload trucks, the Board notes that this is not documented in his records but is otherwise consistent with the nature of his MOS.  The Board finds that he did engage in this type of work during service.  See December 2016 Board decision (reaching the same factual finding).

The Veteran's March 1985 enlistment examination shows clinical evaluation of the spine was normal.  The Report of Medical History completed in conjunction with that examination shows he marked "no" to recurrent back pain.  The Veteran opted-out from a separation examination.  In doing so, his medical records were reviewed by a physician who determined that a medical examination was not required.  The Veteran's service treatment records (STRs) do not otherwise contain any complaints, treatment, or diagnoses related to a back condition.  The Board notes the Veteran has reported that he generally did not wish to seek medical treatment during service.  See November 2015 Letter ("I considered myself to be a hardcore soldier and never went to sick call.").

The Veteran underwent a VA examination in January 2017.  He reported that his MOS in service was loading munitions in trucks.  He also reported that he had low back pain toward the end of his military service.  The examiner diagnosed degenerative joint disease of the lumbar spine and sciatica of the right leg.  The examiner opined the Veteran's current condition was less likely than not related to active military service because there were no documentation related to such a condition in his STRs.  Reading the report as a whole, see Acevedo, 25 Vet. App. at 294, it is apparent that the Veteran's statements and his medical history were also considered in reaching this conclusion.  Id. at 293 (the law imposes no reasons and bases requirement on examiners).

The Veteran's private treatment records do not contain an etiological opinion.  The earliest notation of back pain is contained in at treatment record from Baliga Family Practice dated April 13, 2010.  The Veteran reported that he lived in Germany from discharge until approximately July 2007 and that he received medical treatment while living there.  He did not indicate that this medical treatment was for his back.  He also noted that his prior doctors from Germany are deceased and he has implied that those records are not available.  

The Veteran does not receive VA treatment for his back problems.  His VA treatment records do not contain an etiological opinion.

The Veteran is competent to relate that he experienced back pain during service.  He is not competent to relate that he had a back disability during service or a particular diagnosis because he does not possess the requisite medical training or expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is nothing obvious that would diminish his credibility.  Accordingly, the Board finds that he did experience back pain during service.

The Veteran is not competent to relate that his current disability is etiologically related to his in-service back pain because he does not possess the requisite medical training or expertise.  Id.  While the Veteran asserted that he experienced back pain during service, he has not asserted a continuity of pain or other symptoms since service.

The competent evidence does not support a nexus between the Veteran's current diagnoses and his active service.  The law and regulations pertaining to a continuity of symptomatology framework are not applicable because a back condition, beyond merely experiencing pain, was not noted during service and the Veteran has not asserted, and the evidence does not otherwise support, a continuity of symptoms since service.  38 C.F.R. § 3.303(b).  The law and regulations providing for presumptive service connection for chronic diseases are not favorable to the claim because the evidence does not show the Veteran's arthritis manifested to a degree of 10 percent or more during service or within a year of discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran's current conditions have been attributed to known clinical diagnoses of conclusive pathophysiology; thus, the law and regulations providing for presumptive service connection for Persian Gulf veterans with qualifying chronic diseases are not favorable to the claim.  38 C.F.R. § 3.317.  

In sum, the evidence shows the Veteran has current back diagnoses and that he experienced back pain during service.  The competent evidence does not show a nexus between his current diagnoses and his active service.  In this regard, there is no reasonable doubt to be resolved.  The law and regulations providing for presumptive service connection for chronic diseases and Persian Gulf veterans with qualifying chronic diseases are also not favorable to this claim.  Accordingly, service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


